t c memo united_states tax_court estate of charles a lippitz deceased michael lippitz administrator and rhita s lippitz petitioners v commissioner of internal revenue respondent docket nos filed date p-wife moved to amend the petitions to assert a claim for innocent spouse relief under sec_6015 and f i r c subsequently p-wife moved for summary_judgment and r conceded p-wife now seeks litigation costs under sec_7430 i r c on the basis that she was the prevailing_party and r’s position was not substantially justified and because she submitted a qualified_offer to r and p-wife’s liability was determined to be less than if r had accepted her offer held while p-wife was the prevailing_party r was substantially justified in opposing p-wife’s motion to amend the petitions to assert a claim for innocent spouse relief held further r was not substantially justified in continuing to oppose p-wife’s claim for relief after receiving a recommendation that p-wife be granted relief from r’s office that specializes in sec_6015 i r c cases held further p-wife submitted a qualified_offer under sec_7430 and g i r c during the qualified_offer_period and p-wife’s liability was determined to be less than if r had accepted the qualified_offer held further r’s concession was not a settlement for purposes of sec_7430 i r c karen l hawkins for petitioner rhita s lippitz paul e shick for the estate of charles lippitz james m klein for respondent memorandum opinion goeke judge this matter is currently before the court on petitioner rhita lippitz’s motion for the recovery_of litigation costs in relevant part petitioner1 alleged and respondent ultimately conceded that she is entitled to relief under sec_6015 c from any additional joint liability determined for her and her late husband charles lippitz for taxable years through petitioner moves for the recovery_of litigation 1for convenience references to petitioner in the singular are to rhita lippitz 2unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure costs under sec_7430 on the grounds that she is the prevailing_party and because the judgment in this matter is less than the liability would have been had respondent accepted petitioner’s qualified_offer because we find that respondent was substantially justified initially in opposing petitioner’s claim for innocent spouse relief we rule in part for respondent however because it took too long for respondent to concede the issue and because petitioner’s liability pursuant to this court’s judgment was less than her qualified_offer and respondent’s concession was not a settlement we also rule in part for petitioner background these cases involve taxable years through and relate to deficiencies determined by respondent that petitioner and her late husband charles lippitz assigned income taxable to them to various trusts formed by mr lippitz while he was a practicing attorney a separate petition was filed for each tax_year petitioners resided in evanston illinois at the time the petitions were filed the cases were ultimately consolidated 3the parties agree no hearing on petitioner’s motion is necessary docket no relates to tax_year docket no relates to tax_year docket no relates to tax_year docket no relates to tax_year docket no relates to tax_year and docket no relates to tax_year on date for all but taxable_year these cases were calendared for trial on date the cases were then continued petitioners’ case for taxable_year was first set for trial on date mr lippitz and respondent reached an agreement for resolving remaining issues in date according to respondent the only items that remained after this agreement was signed were computations and then completion of a final stipulation of settled issues and decision documents the stipulation of settled issues and decision documents were not however filed with the court until date it was sometime in when petitioner alleges she first became aware that respondent had asserted deficiencies in tax against her and mr lippitz for tax years through and that petitions on her behalf had been filed relating to the through tax years according to petitioner prior to the petitions filed on her behalf had been handled entirely by mr lippitz and at various points as many as different lawyers who had entered appearances for petitioner after mr lippitz passed away in date petitioner hired karen hawkins to represent her in date ms hawkins entered her appearance as counsel for petitioner in date on date petitioner filed a motion to amend the petitions to assert a claim for relief under sec_6015 and f respondent opposed petitioner’s motion on grounds that all issues had been settled in date and that it was too late to assert such a claim on date petitioner sent to respondent a separate letter for each of the docketed cases indicating that she was making a qualified settlement offer pursuant to sec_7430 and g petitioner offered to settle each case for relief from any additional joint liability under sec_6015 in addition petitioner offered to make a payment of dollar_figure against any additional joint liability determined by respondent for each of the tax years at issue respondent did not respond to these offers on date the court granted petitioner’s motion for leave to amend and petitioner’s amended petitions were filed in each docketed_case respondent forwarded petitioner’s file to the internal_revenue_service cincinnati centralized innocent spouse operation cciso for evaluation of her claim petitioner submitted a completed questionnaire to cciso and on date cciso determined that petitioner was entitled to complete relief from any deficiencies asserted in the docketed cases on date respondent filed his answer denying petitioner’s claim for relief under sec_6015 cciso’s determination_letter was eventually disclosed to petitioner on date on date petitioner sent respondent another settlement offer this time offering to settle for full relief under sec_6015 from any additional joint liability in the same letter petitioner indicated to respondent that she intended to file a motion for summary_judgment if respondent did not agree to the settlement respondent did not agree to the settlement and on date petitioner filed a motion for summary_judgment on date respondent moved for additional time to respond to petitioner’s motion and indicated an intention to concede petitioner’s entitlement to the relief recommended from cciso respondent sought additional time in order to pursue a stipulation of settled issues reflective of his concession at this point petitioner refused to enter into a stipulation of settled issues in a subsequent filing related to respondent’s motion to extend time respondent indicated to the court that he in fact conceded the innocent spouse issue on date this court determined that petitioner’s motion for summary_judgment was moot because respondent conceded petitioner now moves for the recovery_of litigation costs petitioner argues that for the period of date to the present she is entitled to an award of litigation fees because she is the prevailing_party and respondent was not substantially justified for the period date to the present petitioner argues that she is entitled to litigation fees because she is the prevailing_party within the meaning of sec_7430 because the judgment is less than her qualified_offer a prevailing_party generally discussion sec_7430 authorizes the award of reasonable_litigation_costs paid_or_incurred in a court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under the internal_revenue_code the taxpayer must establish that she is the prevailing_party has exhausted the available administrative remedies has not unreasonably protracted the court proceedings and has claimed litigation costs that are reasonable sec_7430 and b the taxpayer bears the burden of proving that these requirements are met rule e a taxpayer is generally the prevailing_party if the taxpayer substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues sec_7430 under sec_7430 even if the taxpayer meets the requirements of a prevailing_party under sec_7430 the taxpayer will not be treated as a prevailing_party if the commissioner’s position in the proceeding was substantially justified in general the commissioner’s position is substantially justified if based on all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably 487_us_552 89_tc_79 affd 861_f2d_131 5th cir in other words to be substantially justified the commissioner’s position must have a reasonable basis in both law and fact pierce v underwood supra 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act thus the commissioner’s position may be incorrect but nevertheless be substantially justified ‘if a reasonable person could think it correct’ 108_tc_430 quoting pierce v underwood supra pincite n the relevant inquiry is whether the commissioner’s position was reasonable given the available facts and circumstances at the time that the commissioner took his position as well as any applicable legal precedents id pincite 85_tc_927 the fact that the commissioner eventually concedes or loses a case does not establish that his position was unreasonable 931_f2d_1044 5th cir 92_tc_760 however the commissioner’s concession is a factor to be considered 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir respondent argues that petitioner should not be treated as the prevailing_party because respondent’s position was substantially justified the first opportunity respondent had to take a position with respect to petitioner’s claim for innocent spouse relief was in response to petitioner’s motion to amend the petitions respondent opposed petitioner’s motion on the grounds that the matter had been litigated for almost years and that all the issues in the matter had been resolved by agreement of the parties in date respondent argued that petitioner should be bound by that agreement after we allowed petitioner the opportunity to amend her petitions to assert innocent spouse relief respondent denied petitioner’s new allegations we find respondent’s initial position with respect to petitioner’s claim for innocent spouse relief in opposing the motion to amend to have been substantially justified reason 5respondent denied petitioner’s new factual allegations for lack of information and denied petitioner’s legal conclusions generally suggests that it would have been difficult for mr lippitz to litigate a joint personal tax_liability for nearly years and not at some point have alerted petitioner to the fact that such a litigation was ongoing moreover after learning of the outstanding litigation petitioner took at least a year to seek leave to amend her petitions finally respondent believed he had resolved all of the issues in the matter by an agreement reached in april of thus we find respondent’s position opposing petitioner’s motion to amend to have been reasonable while respondent’s position was reasonable at the start it does not necessarily follow that respondent’s position continued to be reasonable especially when additional facts came to light on date cciso issued a determination_letter recommending that petitioner be granted innocent spouse relief despite cciso’s determination respondent persisted in his denial of petitioner’s claim and filed his answer to this effect respondent does not point to any substance such as an error in cciso’s determination or other legal or factual basis upon which he maintained his denial of relief pierce v underwood supra pincite instead respondent simply maintains that he needed to develop more fully the facts related to petitioner’s claim 6we note that while petitioner denied being bound by the date agreement she did not deny her knowledge of the litigation or the agreement at the time it was reached instead petitioner has averred vaguely that she did not learn of the litigation until sometime in respondent was free to do so however in the absence of any legal or factual basis to make his position reasonable he did so at his peril we find that respondent was not substantially justified in denying petitioner’s claim for relief after receiving cciso’s recommendation for relief and filing his answer to petitioner’s amended petitions b qualified_offer under sec_7430 a party shall also be treated as the prevailing_party if the liability of the taxpayer pursuant to the judgment in the proceeding determined without regard to interest is equal to or less than the liability of the taxpayer which would have been so determined if the united_states had accepted a qualified_offer of the party under subsection g the qualified_offer provision of sec_7430 applies without regard to whether respondent’s position in the matter is substantially justified see 117_tc_48 affd 55_fedappx_476 9th cir mcgowan v commissioner tcmemo_2005_80 sec_7430 provides that the qualified_offer subparagraph shall not apply to a party which is a prevailing_party under any other provision of this paragraph for the period prior to respondent’s answer to the amended petitions petitioner was not a prevailing_party with respect to any of the docketed cases thus it is necessary to determine whether petitioner was a prevailing_party based on having submitted a qualified_offer during the period prior to respondent’s answer a qualified_offer is defined in sec_7430 as a written offer which a is made by the taxpayer to the united_states during the qualified_offer_period b specifies the offered amount of the taxpayer’s liability determined without regard to interest c is designated at the time it is made as a qualified_offer for purposes of this section and d remains open during the period beginning on the date it is made and ending on the earliest of the date the offer is rejected the date the trial begins or the 90th day after the date the offer is made respondent argues that petitioner’s offers were not qualified offers because they were not made during the qualified_offer_period and because they do not specify the amount of petitioner’s liability qualified_offer_period respondent argues that petitioner’s offers could not be a qualified_offer because they were not made within the qualified_offer_period the qualified_offer_period begins on the date respondent informs the taxpayer of a proposed deficiency and ending on the date which i sec_30 days before the date the case is first set for trial sec_7430 respondent interprets this respondent does not argue and thus we do not consider that petitioner’s offer not be considered a qualified_offer because petitioner failed to provide respondent with the substantiation and legal and factual arguments necessary for informed consideration of petitioner’s claim for relief as required by sec_301_7430-7 proced admin regs provision to mean that if a case is not removed from the trial calendar more than days before the case is set for trial then a continuance will not serve to extend the qualified_offer_period sec_301_7430-7 e example proced admin regs respondent thus concludes pursuant to sec_301 e proced admin regs that because all but one of petitioner’s docketed cases were not removed from the trial calendar more than days before the date set for trial the qualified_offer_period for those cases expired before petitioner’s offers petitioner on the other hand argues that it is possible to interpret the qualified_offer_period to mean days before the case is first set for trial after the effective date of the enactment of sec_7430 and g thus according to petitioner the relevant question is whether congress intended taxpayers such as petitioner to enjoy the benefit of the qualified_offer provision when their case had been calendared for trial and then continued long before the code was amended to add the qualified_offer_rule congress defined the qualified_offer_period as ending on the date which i sec_30 days before the date the case is first set for trial sec_7430 further congress made sec_7430 effective for costs incurred more than days after enactment_date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 it is apparent congress understood the qualified_offer provision would apply to cases already pending before the court however if congress intended the qualified_offer_period to extend to the first time a case was set for trial after enactment it did not say as much we strictly construe in favor of the government the waiver of sovereign immunity in sec_7430 simpson v commissioner tcmemo_1995_194 see 502_us_129 accordingly the qualified_offer_period had expired at the time petitioner submitted her qualified_offer with respect to taxable years through however respondent concedes that petitioner submitted an offer within the qualified_offer_period with respect to taxable_year whether the offer clearly states the amount offered respondent next argues that petitioner’s alleged qualified_offer fails because petitioner did not clearly specify the amount being offered sec_301_7430-7 proced admin 9respondent did not argue that petitioner’s offer was in bad faith or lacked a reasonable relationship to the amount in issue see 600_f2d_699 7th cir affd on other grounds 450_us_346 the plain language of fed r civ p makes it unnecessary to read a reasonableness requirement into the rule although the plain language of sec_7430 does not include any requirement that a taxpayer’s qualified_offer be made in good_faith or with a reasonable relationship to the amount in controversy respondent did not raise the issue and we do not consider it here regs provides that a qualified_offer specifies the offered amount if it clearly specifies the amount for the liability of the taxpayer the offer may be a specific dollar amount of the total liability or a percentage of the adjustments at issue in the proceeding at the time the offer is made the specified amount must be an amount the acceptance of which by the united_states will fully resolve the taxpayer's liability and only that liability for the type or types of tax and the taxable_year or years at issue in the proceeding id petitioner sent respondent a letter for each of the years at issue offering to settle the case petitioner’s offers included the following terms of settlement for each year any adjustment the service proposes to make with respect to the joint tax_return filed by taxpayer and her husband shall not be made with respect to rhita s lippitz the taxpayer shall be granted relief from any additional joint liability in its entirety pursuant to sec_6015 solely for purposes of this qualified_offer rhita s lippitz shall make a payment of dollar_figure against any final adjustment determined by decision or stipulation with respect to the joint tax_return for the tax_year no other adjustments shall be made in connection with the income_tax return as it relates to rhita s lippitz we find petitioner’s offer to clearly state the amount offered petitioner offered to settle each docketed_case for relief from any additional joint liability pursuant to sec_6015 in addition petitioner offered to make a payment of dollar_figure against any final adjustment determined with respect to the joint tax_return for each of the years at issue thus we find clear that petitioner was offering to settle the petitions by paying dollar_figure for each tax_year and being relieved of any additional joint liability under sec_6015 whether respondent’s concession is a settlement finally with respect to petitioner’s qualified_offer respondent argues that petitioner cannot be a prevailing_party under sec_7430 because this matter was resolved by a settlement sec_7430 provides that the qualified_offer_rule shall not apply to any judgment issued pursuant to a settlement after petitioner filed a motion for partial summary_judgment respondent indicated to the court that he was conceding petitioner’s entitlement to innocent spouse relief under sec_6015dollar_figure respondent argues that his concession means that judgment was entered pursuant to a settlement respondent interprets sec_7430 to mean that the qualified_offer provision does not apply where a taxpayer’s liability is determined exclusively pursuant to a settlement sec_301_7430-7 proced admin regs previously in 120_tc_446 we addressed 10petitioner’s motion was then denied as moot whether a settlement following several legal determinations precluded the recovery_of litigation fees pursuant to sec_7430 in gladden only after the parties litigated and this court and the court_of_appeals for the ninth circuit decided legal issues integral to the adjustments at issues were the parties able to enter into a settlement agreement we found that judgment was not entered exclusively pursuant to the settlement we have not however previously had the opportunity to address facts such as those before us to decide whether respondent’s concession of an issue constitutes a settlement for purposes of sec_7430 we apply the ordinary meaning of the term settlement as used in sec_7430 and find that respondent’s concession in this case was not a settlement see 127_tc_96 507_us_380 courts properly assume absent sufficient indication to the contrary that congress intends the words in its enactments to carry ‘their ordinary contemporary common meaning’ quoting 444_us_37 on the facts before us we find respondent’s concession was not a settlement petitioner first submitted her qualified_offer to respondent on date this offer would have resolved the asserted deficiencies against petitioner for an increase in her liability of dollar_figure for each of the taxable years at issue respondent did not respond to petitioner’s offer later after receiving the recommendation of respondent’s cciso office that she was entitled to innocent spouse relief petitioner again submitted a settlement offer to respondent this time petitioner offered to settle the case for full relief from the asserted liabilities under sec_6015 in the same letter petitioner informed respondent that in the absence of an agreement resolving the matter she intended to move for summary_judgment respondent did not accept petitioner’s offer instead respondent offered to settle the matter if the agreement included a statement by petitioner that she had no interest in the assets of the trusts true to her word in the absence of respondent’s accepting her offer petitioner filed a motion for partial summary_judgment on the day after respondent was to file a response to petitioner’s motion respondent instead filed a motion for additional time in which he expressed his intent to concede in the light of petitioner’s multiple offers to settle and eventual dispositive motion we find respondent’s concession occurred too late to be treated as a settlement this is not to say that in all cases a concession could not be a settlement we can imagine scenarios where a concession would be difficult to differentiate from an agreement to settle however that is not the case here it was not until after petitioner actively litigated the issue--by filing a motion for summary judgment--that respondent conceded she was entitled to innocent spouse relief we find this akin to a concession after trial we do not believe congress intended to grant respondent the latitude to wait until just before the resolution of a dispositive motion or the end of a trial to concede a matter and still benefit from the settlement exclusion of sec_7430 sec_7430 was designed to emulate rule of the federal rules of civil procedure and encourage settlement by imposing litigation costs on the party unwilling to settle gladden v commissioner supra pincite respondent was unwilling to settle this case on the terms and at the times offered by petitioner respondent cannot sidestep the consequences of such refusal by conceding the issues after petitioner had effectively presented the case for disposition by the court c net_worth requirements respondent also argues that petitioner has not established that she meets the net_worth requirements required to claim litigation fees to qualify for an award of litigation costs the prevailing taxpayer cannot have a net_worth that exceeded dollar_figure million at the time the petition was filed sec_7430 u s c sec d b petitioner has filed affidavits averring that her net_worth was less than dollar_figure million at the time her amended petitions were filed as well as when the original petitions were filed we find petitioner’s submissions to be credible and respondent has offered no evidence to contradict petitioner’s statements accordingly we are satisfied that petitioner meets the net_worth requirements d whether petitioner protracted the proceedings respondent argues that petitioner is not entitled to an award of litigation costs because she unreasonably protracted the proceedings sec_7430 no award for reasonable costs may be made with respect to any portion of the court_proceeding during which the prevailing_party has unreasonably protracted such proceeding respondent faults petitioner for not complying with a summons originally dated date respondent attempted to resurrect the summons in date in a letter to petitioner according to respondent’s records the summons issued to petitioner was served by leaving a copy at the abode of mr lippitz the other evidence before the court suggests that before petitioner was not in a position to play an active role in responding to the summons in question accordingly we cannot find fault in petitioner’s failure to comply with the year old summons where there is no evidence that petitioner even knew of the summons until date we find that petitioner has not unreasonably protracted the proceedings e reasonable_litigation_costs finally respondent argues that the fees claimed by ms hawkins are unreasonable we agree with respondent that no departure from the statutory rates is called for in this case the award of attorney’s fees under sec_7430 is generally limited to the statutory rate11 unless the court determines that a special factor such as the limited availability of qualified attorneys for such proceeding the difficulty of the issues presented in the case or the local availability of tax expertise justifies a higher rate sec_7430 ms hawkins claims that an upward departure to her billing rate of dollar_figure an hour is warranted because of her extensive experience dealing with innocent spouse relief and because the lawyers who had previously represented petitioner were unable to obtain such relief while we do not question that ms hawkins has a wealth of experience that in some case might justify an upward departure from the statutory rate this is not such a case we find nothing particularly complex about the law or the 11an award for fees incurred in and is limited to dollar_figure per hour revproc_2003_85 sec_3 2003_2_cb_1184 revproc_2004_71 sec_3 2004_2_cb_970 an award of fees incurred in is limited to dollar_figure an hour revproc_2005_70 sec_3 2005_2_cb_979 facts of petitioner’s claim ms hawkins moved to amend the petitions and asserted a claim for innocent spouse relief under sec_6015 ms hawkins on behalf of petitioner sent respondent two offers to settle the case and asked that petitioner’s claim be evaluated by cciso upon respondent’s failure to settle the case and upon receipt of cciso’s determination ms hawkins drafted and filed a motion for partial summary_judgment arguing that in accordance with cciso’s determination there was no evidence to suggest that petitioner had any actual knowledge of the erroneous items respondent was ultimately unable to discover facts supportive of his position that petitioner did have knowledge of the items giving rise to the deficiency thus while ms hawkins achieved a successful result for her client there is nothing that convinces this court that a similar result would not also have been achieved by an attorney with a more limited knowledge of the internal_revenue_code generally and sec_6015 specifically accordingly we find no reason to depart from the statutory rate further as respondent points out it appears ms hawkins billed her client for associate time at dollar_figure an hour but seeks recovery_of fees for her associate at dollar_figure an hour we find that petitioner is only entitled to recover fees for the amount actually incurred for the associate’s time f conclusion we find that petitioner is entitled to an award of litigation costs for all of the docketed cases from the date respondent filed his answer to the amended petitions as petitioner was the prevailing_party and respondent was not substantially justified petitioner is also entitled to an award of litigation costs for the period before respondent filed his answer on the basis that petitioner submitted a qualified_offer for taxable_year and petitioner’s liability for was found by this court to be less than if respondent had accepted this offer we note however that the record is insufficient to distinguish petitioner’s litigation costs related to the tax_year from those related to the through tax years petitioner will bear the burden of demonstrating which costs incurred between the qualified_offer and respondent’s answer should be allocated to the tax_year additionally petitioner is entitled to an award of the costs associated with the current motion see 496_us_154 to reflect the foregoing an appropriate order will be issued
